UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4103


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEPHANIE CHAPMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cr-00298-LO-1)


Submitted:   December 19, 2014               Decided:   January 7, 2015

                     Amended:    January 8, 2015


Before NIEMEYER and     THACKER,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alfred   L.  Robertson,   Jr.,   ROBERTSON   LAW OFFICE,  PLLC,
Alexandria, Virginia, for Appellant.     Dana J. Boente, United
States Attorney, Michael J. Frank, Assistant United States
Attorney, Stacey K. Luck, Special Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A        federal      jury       convicted               Stephanie         Chapman        of

conspiracy to commit sex trafficking of a child, sex trafficking

of   a   child,         and    interstate           transportation             of    a     minor    for

purposes      of       prostitution,          in     violation            of   18    U.S.C.     §§ 2,

1591(a)(1), 1594(c), 2423 (2012).                         The district court sentenced

Chapman to a total of eleven years’ imprisonment, and she now

appeals.      Finding no error, we affirm.

              Chapman          first      argues          that          insufficient         evidence

supported the jury’s finding of guilt.                                   Specifically, Chapman

contends      that       the     Government         failed          to    prove      that    (1)    she

benefitted         financially;          (2)       she        had      knowledge      or     reckless

disregard      of       Jane     Doe’s       age;       and    (3)       violence,       threats        of

violence,         or     coercion        were       used          to     engage      Jane    Doe        in

prostitution.             By     these        assertions,              Chapman      challenges      the

Government’s           proof   of      the     elements           of     sex   trafficking         of    a

child,   in       violation       of     18    U.S.C.         §     1591(a).         She    does    not

however, address elements of the other charges against her in

the indictment.           See 18 U.S.C. §§ 2, 2423, 1594.                            By failing to

brief these issues, Chapman has waived review of them.                                              See

United States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004)

(“It is a well settled rule that contentions not raised in the

argument section of the opening brief are abandoned.”).



                                                    2
            We review challenges to the sufficiency of evidence de

novo.     United States v. Roe, 606 F.3d 180, 186 (4th Cir. 2010).

“The standard for reversing a jury verdict of guilty is a high

one: the Court does so only where the prosecution’s failure is

clear.”     United States v. Perry, 757 F.3d 166, 175 (4th Cir.

2014) (internal quotation marks omitted).                “The jury’s verdict

must be upheld on appeal if there is substantial evidence in the

record to support it, where substantial evidence is evidence

that a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”          Id. (internal quotation marks omitted).

In   assessing      evidentiary       sufficiency,       the        evidence     and

reasonable inferences drawn therefrom are viewed in the light

most favorable to the Government.              Id.   We do not reassess the

jury’s determinations of witness credibility.                  United States v.

Kelly, 510 F.3d 433, 440 (4th Cir. 2007).

            In   order   to   convict    a   defendant    of    a    violation    of

§ 1591(a)(1),     the    government     must   prove    that    the    defendant:

(1) knowingly     recruited,      transported,         harbored,      maintained,

obtained, or enticed a person, (2) in or affecting interstate

commerce, (3) knowing or in reckless disregard of the fact that

the victim had not attained the age of eighteen years and would

be made to engage in a commercial sex act.                     United States v.

Garcia–Gonzalez, 714 F.3d 306, 312 (5th Cir. 2013).                      However,

                                        3
“[i]n     a    prosecution          under       subsection        (a)(1)       in     which       the

defendant had a reasonable opportunity to observe the person so

recruited, enticed, harbored, transported, provided, obtained or

maintained, the Government need not prove that the defendant

knew that the person had not attained the age of 18 years.”                                        18

U.S.C. § 1591(c).                We have thoroughly reviewed the record and

conclude that there was substantial evidence of Chapman’s guilt

of the offenses.

               Chapman also argues that the district court erred by

denying her request to issue a jury instruction on mistake of

fact.     We review for abuse of discretion the district court’s

refusal to give a particular jury instruction.                             United States v.

Shrader,      675     F.3d       300,    308       (4th   Cir.    2012).         The       district

court’s       refusal       to    grant        a    requested      jury       instruction          is

reversible          error     only        if       the    proffered       instruction             was

“(1) correct;         (2)     not       substantially          covered     by       the       court’s

charge;       and    (3)     dealing       with        some    point     in     the       trial    so

important,          that    failure       to       give    the    requested           instruction

seriously      impaired          the     defendant’s          ability    to     conduct        [her]

defense.”       Id.        When jury instructions are challenged on appeal,

the   issue     is     whether          “the    instructions,          taken     as       a    whole,

adequately state the controlling law.”                          United States v. Bolden,

325   F.3d     471,    486       (4th    Cir.      2003)      (internal       quotation         marks

omitted).       We have thoroughly reviewed the record and conclude

                                                   4
that     the    district    court   did       not   abuse   its   discretion   in

declining to give Chapman’s proposed jury instruction.

               Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are   adequately     presented    in   the    materials

before    this    court    and   argument     would   not   aid   the   decisional

process.

                                                                          AFFIRMED




                                          5